

	

		II

		109th CONGRESS

		2d Session

		S. 2449

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Kerry (for himself,

			 Mr. Dayton, Mr.

			 Durbin, Mr. Johnson,

			 Mr. Lautenberg, Ms. Mikulski, Mr.

			 Menendez, and Mr. Reid)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To amend title 10, United States Code, to reduce the age

		  for receipt of military retired pay for nonregular service from 60 years of age

		  to 55 years of age.

	

	

		1.Reduction in age for receipt

			 of military retired pay for nonregular service

			(a)Reduction in

			 AgeSection 12731(a)(1) of title 10, United States Code, is

			 amended by striking at least 60 years of age and inserting

			 at least 55 years of age.

			(b)Application to

			 Existing Provisions of Law or PolicyWith respect to any

			 provision of law, or of any policy, regulation, or directive of the executive

			 branch that refers to a member or former member of the uniformed services as

			 being eligible for, or entitled to, retired pay under chapter 1223 of title 10,

			 United States Code, but for the fact that the member or former member is under

			 60 years of age, such provision shall be carried out with respect to that

			 member or former member by substituting for the reference to being 60 years of

			 age, a reference to the age in effect for qualification for such retired pay

			 under section 12731(a) of title 10, United States Code, as amended by

			 subsection (a).

			(c)Effective

			 DateThe amendment made by subsection (a) shall take effect on

			 the first day of the first month beginning on or after the date of the

			 enactment of this Act and shall apply to retired pay payable for that month and

			 subsequent months.

			

